DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive. For example the title is not reflective of the inventive concept for which protection is sought in the claims. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyota [JP 2016-132263] in view of Toyota [JP 2013-158113].
*Note that the citations below correspond with the machine translations provided with this office action. 
With respect to claims 1 and 5, Toyota ‘263 discloses an electric vehicle control apparatus that controls an electric vehicle [par 0001] equipped with a chargeable and dischargeable battery and an electric motor that drives a driving wheel by being supplied with electric power charged in the battery [par. 0008], the electric vehicle control apparatus comprising: a discharge control section that performs, when a state of charge (SOC) of the battery is in a predetermined range in which the battery is liable to deterioration, in a case where a key of the electric vehicle is turned off, control of discharging the battery until the SOC falls outside the predetermined range [par. 0009, 0021-0023; the hybrid vehicle 20 with battery 50 and motor mg1/mg2 have a discharge mode being set such that the storage rate SOC of the battery is being reduced so the battery is prevented from being overcharged when the storage ratio SOC of the battery reaches the threshold value Sref1 or more during traveling; note that the vehicle is parked when shift SP becomes P]. However Toyota ‘263 fails to explicitly disclose the parked condition being a turned off state and the claimed distance to empty calculation as claimed. 
It would have been obvious to a person with ordinary skill in the art to have modified Toyota ‘263 to perform the control during an off state just the same as during the “parked” shift state for the benefit of prevention degradation of the battery not only during the parked state but while the vehicle is additionally in an off state while parked. 
Furthermore, Toyota ‘113 teaches a distance-to-empty calculation section that calculates a distance to empty for the electric vehicle, using the SOC and a running factor; and a running factor correction section that corrects the running factor to reduce changes in the distance to empty calculated by the distance-to-empty calculation section when the changes are compared before and after the par. 0043-0058; the hybrid vehicle includes a display electric distance calculation unit that calculates a correction coefficient that decreases as the capacity of battery at full charge increases and calculates the distance by multiplying the distance by the correction coefficient].
Therefore it would have been obvious to a person with ordinary skill in the art to have modified Toyota ‘263 to include the distance calculation with running factor correction for the benefit of providing an indicator to the vehicle user as to the current state/distance of the battery in a reliable and accurate means. 

With respect to claim 2, Toyota ‘113 as applied above further discloses wherein the running factor correction section corrects the running factor such that the distance to empty calculated by the distance-to-empty calculation section remains unchanged when the distance to empty is compared before and after the control of discharging the battery is performed by the discharge control section [the display electric distance does not drop significantly in a short period from the start of use of a hybrid vehicle or battery, i.e. the travelable distance is the same].

With respect to claim 3, Toyota ‘113 as applied above further disclose a battery control section that decreases a lower limit of an operating range of the SOC of the battery when the control of discharging the battery is performed by the discharge control section [the calculated travelable distance is calculated by multiplying the distance by the correction coefficient that decreases as the capacity of the battery at full charge increases, and therefore that equates to the lower limit value of the usage range in the SOC of the battery being smaller as the capacity of the battery at full charge is smaller].

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten into independent claim 1 including all of the limitations of the base claim and intervening claims 3. 
With respect to claim 4, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “when the control of discharging the battery is performed by the discharge control section, the battery control section decreases the lower limit of the operating range of the SOC of the battery by an amount of deviation of the SOC from the predetermined range.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859